DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is in response to an RCE filed 04/27/2022.
Claims 1, 12 and 17 are currently amended via Applicant’s amendment.
Claims 1, 12 and 17 are independent claims.   
Claims 1-20 are currently pending.
This Office Action is made non-final after the RCE.

Request Continuation for Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 04/27/2022 has been entered.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10-14, 16-18 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Janczuk et al. (US 2016/0150053 A1) (hereinafter Janczuk) in view of Colson et al. (US 2016/0292011 A1) (hereinafter Colson) and further in view of Horvitz et al. (US 2010/0332262 A1) (hereinafter Horvitz) and further in view of Suarez et al. (US 2019/0235861 A1) (hereinafter Suarez) and further in view of Swee Huat Sng (US 2015/0180868 A1) (hereinafter Sng).
 
As per claim 1, Janczuk discloses (Currently Amended) A computer-implemented method comprising: receiving first task data for a first task, wherein the first task data is information necessary for execution of the first task (e.g. Janczuk; [Fig. 1] [0019-0020] discloses client sending link for computer routine to be processed.   The webtask server receives information from the client and wrap the routine to be processed in a complete package.  [0027-0028] discloses receiving the webtask request comprising webtask token and the client data, retrieves the computer routine based on the URL provided in the webtask token.  [0034] discloses receiving webtask request from the client including the code/link, container name, etc.  [0035] a webtask request includes the computer routine (or a link thereto) as well as contextual data required during its execution.   [Fig. 4][0053] discloses webtask server receives webtask request including webtask token comprising computer routine or a link to the computer routine as well as client data.); transmitting a request for a worker node to a provider, wherein the provider creates the worker node (e.g. Janczuk; [0020] discloses the webtask server receives information from the client and wrap the routine in a complete package that includes infrastructure to run in isolation in the MTIS.  The webtask server requests a container to be used by the computer routine from the MTIS.  [0054] discloses invoking a container that wraps the computer routine in response to receiving a webtask request.  [0056] the webtask server sends the received webtask request to the MTIS and requests a container that has all the infrastructure to be used by the computer routine from the MTIS.  [0046] disclose assigning/requesting a new webtask container for computer routine.); receiving a request from the worker node for the first task data (e.g. Janczuk; [0020] discloses webtask server dispatches the computer routine together with metadata in the form of a package to the container specified by the MTIS.  [0056] the webtask server requests a container that has all the infrastructure to be used by the computer routine from the MTIS.); transmitting the first task data to the worker node, wherein the worker node executes the first task (e.g. Janczuk; [0020] discloses webtask server dispatches the computer routine together with metadata in the form of a package to the container specified by the MTIS. The container then runs the routine in the package according to the metadata.  [0034] the MTIS executes computer routine in the webtask container.  [0032] discloses in response to receiving the client webtask request, the MTIS creates a secure container for the webtask request.  [0046] discloses each computer routine is run in its own webtask container when a request arrives at a webtask VM, such as the MTIS.); receiving results of the execution of the first task from the worker node (e.g. Janczuk; [0020] The container then runs the routine in the package according to the metadata.  The container returns the results from running the routine back to the webtask server or to the client.  [0034-0035] the MTIS executes computer routine in the webtask container and sends back a response with the results.  [0059-0060] discloses the webtask server receives calculated result of the computer routine executed in a container from MTIS.  [Abstract] upon successful execution of the computer routine in a webtask container, a result set is returned to the webtask server.); and in response to the receiving the results, transmitting the results to a database (e.g. Janczuk; [0059-0060] discloses webtask server receives calculated result of the routine executed in a container from MTIS and forwards the result to the client.  It understood that results transmitted to the webtask server or the client may be stored in a database maintained by the server or the client.). 
As discussed above, Janczuk discloses providing computer routine or computer routine link together with metadata in the form of a package to the container and transmitting computer routing execution results from the container to the webserver or the client.  Janczuk does not expressly disclose a request from the worker node for the first task data; and transmitting the results to a database.
However, Colson discloses a request from the worker node for the first task data (e.g. Colson; [0022] discloses receiving task requests for tasks from the worker resources.  For example, a worker resource may automatically request a task when the worker resource is sitting idle.  [0023] [0046] discloses using pull model where worker resources request tasks from the task assignment server.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of worker resource automatically receiving requests for tasks from the worker resource as taught by Colson into Janczuk because it would increase resource usage efficiency by assigning tasks to the worker resource that are sitting idle (see Colson; [0022]).
The combination of Janczuk and Colson does not expressly disclose transmitting the results to a database.
However, Horvitz discloses transmitting the results to a database (e.g. Horvitz; [0109] discloses resource broker may store the result of the processed computing task in a database.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for transmitting the results of the processed tasks to a database as taught by Horvitz into Janczuk and Colson because it would allow maintaining the results in a database before providing the result of the computing tasks to the customer in exchange for compensation (see Horvitz; [0109-0112]).
As discussed above, the combination of Janczuk, Colson and Horvitz discloses receiving results of execution from the worker node and transmitting the results to a database (e.g. Janczuk; [Abstract] upon successful execution of the computer routine in a webtask container, a result set is returned to the webtask server. [0020] The container then runs the routine in the package according to the metadata.  The container returns the results from running the routine back to the webtask server or to the client.  [0034-0035] the MTIS executes computer routine in the webtask container and sends back a response with the results.  [0059-0060] discloses the webtask server receives calculated result of the computer routine executed in a container from MTIS and forwards the result to the client for storage.  Horvitz; [0109] discloses resource broker may store the result of the processed computing task in a database.). 
Janczuk further discloses utilizing webtask tokens for secure communication, but the combination does not expressly disclose determining that the token is valid; and in response to the determining that the token is valid, transmitting the results.
However, Suarez discloses determining that the token is valid; and in response to the determining that the token is valid, transmitting the results to a database (e.g. Suarez; [Claim 1] discloses receiving a request to store a software image [result], the request includes a token usable to authenticate the request.  As a result of the token being determined to be authenticate and valid, the software image is sent to store in the data object store.  Thus, Suarez expressly discloses transmitting the image/result to the object store in response to determining that the token is authentic and valid.  Also see [0094] [0122] [0127].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for allowing access to repository/database to store information/result in response to determining that the received token is valid as taught by Suarez into the combination of Janczuk, Colson and Horvitz because it would allow determining authentic and authorized worker node that provides results before storing the received results in a database based on valid token associated with the request (see Suarez; [0090-0091] [0094]).
The combination of Janczuk, Colson, Horvitz and Suarez discloses in response to the receiving the results and the determining that the token is valid, transmitting the result to database, but does not expressly discloses invalidating the token.
However, Sng discloses in response to the receiving results and the determining that token is valid, transmitting the results and invalidating the token (e.g. Sng: [0019] discloses utilizing single-use token that may not be re-used again.  A client that sends security tokens to the provider would not be able to re-use that token more than once.  After the first data exchange [transmitting results/data], the token is invalidated, and accordingly, subsequent usage of the same token would result in errors.  [0004] discloses verifying received security token is valid.  Also see [0014].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system of invalidating the security token after or in response to data exchange [transmitting results] as taught by Sng into the combination of Janczuk, Colson, Horvitz and Suarez because single-use token would provide security and allow preventing subsequent usage of the same token (see Sng; [0014, 0019]).

As per claim 2, the combination of Janczuk, Colson, Horvitz, Suarez and Sng discloses The method of claim 1 [See rejection to claim 1 above], further comprising: in response to the receiving the results, transmitting a request to remove the worker node to the provider (e.g. Janczuk; [0018] discloses destroying container upon completion of the execution to provide additional security.  [0061] disclose after receiving a confirmation that the results has been received by the webtask server, the MTIS performs resource de-allocation and destroys the webtask container.  [0048] the lifetime of the webtask containers can be managed by the controller daemon, and can terminate any webtask container based on a pre-configured lifetime management policy.). 

As per claim 3, the combination of Janczuk, Colson, Horvitz, Suarez and Sng discloses The method of claim 2 [See rejection to claim 2 above], further comprising: receiving second task data for a second task, wherein the second task data is information necessary for execution of the second task (e.g. Janczuk; [Fig. 1] [0019-0020] discloses client sending link for computer routine to be processed.   The webtask server receives information from the client and wrap the routine to be processed in a complete package.  [0027-0028] discloses receiving the webtask request comprising webtask token and the client data, retrieves the computer routine based on the URL provided in the webtask token.  [0034] discloses receiving webtask request from the client including the code/link, container name, etc.  [0035] a webtask request includes the computer routine (or a link thereto) as well as contextual data required during its execution.   [Fig. 4][0053] discloses webtask server receives webtask request including webtask token comprising computer routine or a link to the computer routine as well as client data.  [0046] discloses each computer routine is run in its own webtask container when a request arrives at a webtask VM, such as the MTIS.  It is implied that client can submit multiple requests to webtask server.); and transmitting a request for a second worker node to the provider (e.g. Janczuk; [0020] discloses the webtask server receives information from the client and wrap the routine in a complete package that includes infrastructure to run in isolation in the MTIS.  The webtask server requests a container to be used by the computer routine from the MTIS.  [0054] discloses invoking a container that wraps the computer routine in response to receiving a webtask request.  [0056] the webtask server sends the received webtask request to the MTIS and requests a container that has all the infrastructure to be used by the computer routine from the MTIS.  [0046] discloses each computer routine is run in its own webtask container when a request arrives at a webtask VM, such as the MTIS.). 

As per claim 10, the combination of Janczuk, Colson, Horvitz, Suarez and Sng discloses The method of claim 1 [See rejection to claim 1 above], wherein receiving the first task data comprises: receiving an event, wherein the event corresponds to a defined process; and in response to receiving the event, requesting the first task data from the database, wherein the first task is a part of the defined process (e.g. Janczuk; [0019] discloses webtask server receives a link to a repository where the routine’s code is stored (i.e. online file storage) from the client. [0020] discloses receiving information from the client and in response to receiving information wrapping the routine in a complete package that includes infrastructure to run in isolation in the MTIS.  The webtask server may access computer routine code from the online file storage and dispatch the computer routine together with metadata in the form of a package to the container specified by the MTIS.  The container then runs the routine in the package according to the metadata.  [0028] discloses the server receives the webtask request including webtask token comprising URL, retrieves the computer routine from the online file storage based on the URL, and applies the appropriate computing resources to execute the webtask request.  [0034-0035] accepting webtask request from the client including link to the server code or computer routine.  [0053] discloses receiving webtask request including a webtask token comprising a URL link to an online file storage that stores the computer routine.). 

As per claim 11, the combination of Janczuk, Colson, Horvitz, Suarez and Sng discloses The method of claim 1 [See rejection to claim 1 above], further comprising: receiving a plurality of events, wherein each event of the plurality of events corresponds to a defined process; and creating a plurality of orchestrators, wherein the plurality of orchestrators manage the plurality of events (e.g. Janczuk; [0019] discloses webtask server receives a link to a repository where the routine’s code is stored (i.e. online file storage) from the client. [0020] discloses receiving information from the client and in response to receiving information wrapping the routine in a complete package that includes infrastructure to run in isolation in the MTIS.  The webtask server may access computer routine code from the online file storage and dispatch the computer routine together with metadata in the form of a package to the container specified by the MTIS.  The container then runs the routine in the package according to the metadata.  [0028] discloses the server receives the webtask request including webtask token comprising URL, retrieves the computer routine from the online file storage based on the URL, and applies the appropriate computing resources to execute the webtask request.  [0034-0035] accepting webtask request from the client including link to the server code or computer routine.  [0053] discloses receiving webtask request including a webtask token comprising a URL link to an online file storage that stores the computer routine.  It is implied that webtask server may receive plurality of requests, each including a link to computer routine code stored in an online file storage, from the client.). 

As per claims 12-14 and 16, these are system claims having similar limitations as cited in method claims 1-3 and 10, respectively.  Thus, claims 12-14 and 16 are also rejected under the same rationale as cited in the rejection of rejected claims 1-3 and 10, respectively.

As per claims 17 and 20, these are medium claims having similar limitations as cited in method claims 1 and 10, respectively.  Thus, claims 17 and 20 are also rejected under the same rationale as cited in the rejection of rejected claims 1 and 10, respectively.

As per claim 18, this is a medium claim having similar limitations as cited in method claims 2 and 3.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claims 2 and 3.

Claims 4-6, 15 and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Janczuk, in view of Colson, Horvitz, Suarez and Sng and further in view of Wainner et al. (US 2020/0021615 A1) (hereinafter Wainner).

As per claim 4, the combination of Janczuk, Colson, Horvitz, Suarez and Sng discloses The method of claim 1 [See rejection to claim 1 above], wherein transmitting the request for the worker node to the provider comprises: generating a first token; and transmitting the first token to the provider, wherein the provider injects the first token into the worker node (e.g. Janczuk; [0024] discloses utilizing cryptographically protected webtask token to safely communicate through untrusted channels.  [0026] discloses in one example, the webtask token is stored in the client application itself.  [0027-0028] discloses creating and including webtask token in a webtask request.  The server receives the webtask request comprising the webtask token.  [0053-0055] discloses the webtask request includes a webtask token and the webtask server receives the webtask token together with the client data.  [0067] discloses creating webtask request including webtask tokens can be implemented on computers connected for data communication via network, operating as the client server, webtask server and MTIS.). 
The combination of Janczuk, Colson, Horvitz, Suarez and Sng does not expressly disclose wherein the provider injects the first token into the worker node.
However, Wainner discloses wherein the provider injects the first token into the worker node (e.g. Wainner; [0033] discloses injecting token into a container image.  [0061] [0074] [0095] discloses injecting the received token into the copy of the container image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system that injects received token into the container image as taught by Wainner into the combination Janczuk, Colson, Horvitz, Suarez and Sng because it would allow distinguishing a particular container due to the token injected into the container and implementing authorization policies for the particular container instance (see Wainner; [0074] [0095]).

As per claim 5, the combination of Janczuk, Colson, Horvitz, Suarez, Sng and Wainner discloses The method of claim 4 [See rejection to claim 4 above], wherein receiving the request from the worker node for the first task data further comprises receiving the first token from the worker node (e.g. Janczuk; (e.g. Janczuk; [0024] discloses utilizing cryptographically protected webtask token to safely communicate through untrusted channels.  [0026] discloses in one example, the webtask token is stored in the client application itself.  [0027-0028] discloses creating and including webtask token in a webtask request.  The server receives the webtask request comprising the webtask token.  [0053-0055] discloses the webtask request includes a webtask token and the webtask server receives the webtask token together with the client data.  Furthermore, Wainner; [0033] [0061] [0074] [0095] discloses injecting the received token into the copy of the container image.  This implies that the token is passed between container and webtask server in order to safely communicate.  The container is authorized to communicate with the webtask server based on the token injected in the container image.). 

As per claim 6, the combination of Janczuk, Colson, Horvitz, Suarez, Sng and Wainner discloses The method of claim 5 [See rejection to claim 5 above], further comprising: in response to receiving the request, determining whether the first token is a valid token; and wherein the transmitting the first task data is in response to determining that the first token is a valid token (e.g. Janczuk; [0024] disclose a webtask token is cryptographically protected and can be safely passed through untrusted channels.  Wainner; [0028] discloses container instances initiates a key retrieval request using the token to obtain a public key.  The PKI will supply the public key only to this instance of container as it is the only instance with this token.  The token is considered valid when the hash result generated by the controller matches the hash result generated by the container. Suarez; [0090-0094] [0122] [0127] [Claim 1] discloses transmitting data upon verification of a valid token associated with the request.). 

As per claim 15, this is a system claim having similar limitations as cited in method claim 4.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 4.

As per claim 19, this is a medium claim having similar limitations as cited in method claim 4.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 4.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to 35 U.S.C. 101 and/or 112 rejections detailed above.

Response to Arguments
Applicant's arguments filed on 03/28/2022 have been fully considered but they are moot in view of new ground of rejections necessitated by the amendment.
 

Conclusion 
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


May 20, 2022



/HIREN P PATEL/Primary Examiner, Art Unit 2196